Order unanimously modified in accordance with the Memorandum and, as modified, affirmed. Memorandum: The conspiracy counts of the indictments are sufficient. The allegations thereof, including those appearing under the headings “Overt Acts” sufficiently set forth the essential elements of the respective crimes charged. (Code Crim. Pro., § 285; People v. Willis, 158 N. Y. 392, 397; People v. Farson, 244 N. Y. 413; People v. Scobie, 257 App. Div. 854, affd. 281 N. Y. 796.) The order should, therefore, be modified by striking from the first ordering paragraph thereof the words “ First ” and by providing that the demurrers to the counts designated “ First ” be disallowed. (Appeal from order of Erie County Court allowing demurrers to various counts of two indictments.) Present — Bastow, J. P., Goldman, Henry, Del Veeehio and Marsh, JJ.